Citation Nr: 0021968	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  96 - 26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastrointestinal disability, a fingernail disorder, prostate 
disability and gallbladder removal, each claimed as residual 
to ionizing radiation exposure.

Entitlement to service connection for colon disability and 
endocrine gland disability, each claimed as residual to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946, including service in the Asiatic-Pacific 
theater.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1995 
from the VA Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in May 1997, at 
which time it was remanded for further development.  
Following the return of the case to the Board, a Board 
decision of June 1998 determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for skin cancer as residual 
to ionizing radiation exposure, and denied the issue of 
entitlement to service connection for loss of teeth as 
residual to ionizing radiation exposure as not well grounded.  
The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a gastrointestinal disability, a fingernail 
disorder, a prostate disability and gallbladder removal, each 
claimed as residual to ionizing radiation exposure, and the 
issues of entitlement to service connection for colon 
disability and endocrine gland disability, each claimed as 
residual to ionizing radiation exposure, were Remanded to the 
RO for further development of the evidence, to include 
obtaining any additional medical evidence and to afford the 
veteran an opportunity to submit additional medical evidence 
and argument on the matters the Board remanded to the 
regional office.  

The requested actions have been completed, and the case 
returned to the Board for further appellate consideration.  
However, the Board finds that the issues of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for gastrointestinal 
disability, a fingernail disorder, prostate disability and 
gallbladder removal, each claimed as residual to ionizing 
radiation exposure, are not in proper appellate status for 
reasons which are discussed in the Remand portion of this 
decision.  The Board limits its consideration herein to the 
issues of entitlement to service connection for colon 
disability and endocrine gland disability, each claimed as 
residual to ionizing radiation exposure.  To that point, the 
Board notes that there is no endocrine "gland", as such, 
and will address that issue as a claim for service connection 
for an endocrine system disability, as residual to ionizing 
radiation exposure.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
colon disability and endocrine system disability, each 
claimed as residual to ionizing radiation exposure, are not 
plausible because no current disability of the endocrine 
system or colon has been demonstrated or diagnosed; those 
disorders were not shown in service or during any applicable 
presumptive period; those disorders are not radiogenic 
diseases under applicable law and regulations; and no 
competent medical evidence has been submitted which links or 
relates those disorders to the veteran's period of active 
service or to inservice exposure to ionizing radiation.  

2.  The RO decision of September 1995 and the Statement of 
the Case issued in October 1997 clearly and unequivocally 
informed the appellant that his claims for service connection 
for a colon disability and endocrine system disability, each 
claimed as residual to ionizing radiation exposure, were 
denied because there was no lay or medical evidence 
demonstrating those disabilities in service or within the 
initial postservice year; that neither were subject to 
presumptive service connection under  38 U.S.C.A. § 1112(c) 
(West 1991) and  38 C.F.R. § 3.309(d) (1999), nor are they 
potentially "radiogenic" diseases under  38 C.F.R. § 3.311 
(1999); and that no medical evidence had been submitted to 
support his conjectures of causation.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a colon 
disability and endocrine system disability, each claimed as 
residual to ionizing radiation exposure, are not well 
grounded.  38 U.S.C.A. §§ 1110, 1112(c), 5103(a), 5107(a) 
(West 1991);  38 C.F.R. §§ 3.303(d), 3.309(d), 3.311; Brammer 
v. Derwinski,  3 Vet. App. 223, 225 (1992);  Caluza v. Brown,  
7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 
(Fed. Cir. 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, a person who submits a claim 
for benefits under a law administered by the Secretary of 
Veterans Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1999);  38 C.F.R. § 3.159 (1999).  

For the reasons discussed below, the Board finds that the 
appellant's claims for service connection for a colon 
disability and for an endocrine system disability, each 
claimed as residual to ionizing radiation exposure, are not 
well grounded.  Until the veteran establishes well-grounded 
claims for those disabilities, VA has no duty to assist him 
in developing facts pertinent to those claims.  38 U.S.C.A. 
§ 5107(a) (West 1991);  see Morton v. West, 12 Vet. App. 477 
(1999) (VA cannot assist a claimant in developing a claim 
that is not well grounded);  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990) (Where claimant does not submit evidence of 
well grounded claim, VA is under no duty to assist him in 
developing facts pertinent to claim).

In the instant appeal, no endocrine system disorder has been 
demonstrated or diagnosed, and no disability of the colon has 
been demonstrated or diagnosed.  While the veteran has been 
found to have benign adenomatous polyps of the colon, colon 
cancer has not been diagnosed, and there is no medical 
evidence that the veteran's benign adenomatous colon polyps 
are productive of disabling manifestations or impairment of 
industrial capabilities.  A threshold requirement for the 
grant of service connection for a disability is that the 
disability claimed must be shown to be present.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).  Brammer v. Derwinski,  3 Vet. App. 
223, 225 (1992).  Further, in order to establish a well-
grounded claim, there must be (1) competent evidence of a 
current disability in the form of a medical diagnosis; as 
well as (2) evidence of incurrence or aggravation of a 
disease or injury in service in the form of lay or medical 
evidence; together with (3) evidence of a nexus between the 
inservice injury or disease and the current disability in the 
form of medical evidence.  Caluza v. Brown,  7 Vet. App. 498 
(1995), affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, no evidence has been submitted demonstrating or 
diagnosing either of those disabilities during the veteran's 
period of active service or during the initial postservice 
year, and the appellant has not alleged that either of such 
disabilities was present during active service or within the 
initial postservice year.  Rather, he contends that those 
disabilities are the result of exposure to ionizing radiation 
in the course of serving with American occupation forces in 
October 1945 in the area of Nagasaki, Japan, which exposure 
is conceded.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
The veteran cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, 5 Vet. App. at 93.

In addition, neither of the claimed disabilities are subject 
to presumptive service connection under the provisions of  
38 U.S.C.A. § 1112(c) (West 1991) and 38 C.F.R. § 3.309(d) 
(1999), nor are they potentially "radiogenic" diseases 
under  38 C.F.R. § 3.311 (1999).  Further, the veteran has 
submitted no evidence bearing on a relationship between his 
claimed colon disability and endocrine system disability and 
his exposure to ionizing radiation during service, 
notwithstanding the fact that those claimed disabilities are 
not potentially radiogenic diseases under 
38 C.F.R. § 3.311 (1999), pursuant to  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  In addition, no competent medical 
evidence has been submitted which links or relates those 
disabilities to the veteran's period of active service or to 
his inservice exposure to ionizing radiation.  

For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims for service connection for a colon 
disability and endocrine system disability are well grounded.  
38 U.S.C.A. § 5107(a) (West 1999);  38 C.F.R. § 3.159 (1999).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for a colon 
disability and for endocrine gland disability as residual to 
ionizing radiation exposure on a ground different from that 
of the RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the veteran greater 
consideration than these claims warranted under the facts 
presented.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
To remand this case to the RO for consideration of the issue 
of whether this claim is well grounded would be pointless 
and, in light of the law cited above, would not result in a 
determination favorable to the veteran.  VA O.G.C. Prec. 
Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

With respect to VA's duty to inform the veteran of the 
elements necessary to submit well-grounded claims for service 
connection for a colon disability and endocrine system 
disability, claimed as residual to ionizing radiation 
exposure, the RO decision of September 1995 and the Statement 
of the Case issued in October 1997 clearly and unequivocally 
informed the appellant that his claims for service connection 
for a colon disability and endocrine system disability, each 
claimed as residual to ionizing radiation exposure, were 
denied because there was no lay or medical evidence 
demonstrating those disabilities in service or within the 
initial postservice year; that neither were subject to 
presumptive service connection under  38 U.S.C.A. § 1112(c) 
(West 1991) and  38 C.F.R. § 3.309(d) (1999), that neither 
were potentially "radiogenic" diseases under  38 C.F.R. 
§ 3.311 (1999); and that no medical evidence had been 
submitted to support the appellant's conjectures of 
causation. 

To the same point, the appellant was informed in the Board's 
June 1998 decision and remand order that the United States 
Court of Appeals for the Federal Circuit had determined that 
section 5 of the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2725, 2727-29 (1984), did not preclude, or authorize VA to 
preclude, a veteran from proving that he has a disability as 
a result of exposure to ionizing radiation under the 
provisions of legislation including, pertinently, 38 C.F.R. 
§ 3.303(d) (1999), despite the fact that the claimed 
disability is not a potentially radiogenic disease under 38 
C.F.R. § 3.311 (then codified as 38 C.F.R. § 3.311b).  Combee 
v. Brown, 34 F.3d 1039 (Fed.Cir. 1994), reversing in part 
Combee v. Principi, 4 Vet. App. 78 (1993).  On remand, the 
appellant was notified that he had a right to submit evidence 
bearing on a relationship between his claimed colon 
disability and endocrine gland disability and his exposure to 
ionizing radiation during service.  

Thereafter, the appellant was asked by RO letter to identify 
the names, addresses and approximate dates of treatment for 
any non-VA or VA health care provider(s) whose reports are 
not currently of record and which he felt would be helpful to 
his claim.  In addition, he was informed of his opportunity 
to submit any additional evidence specifically in support of 
his claim for service connection for a colon disability and 
endocrine system disability as residual to ionizing radiation 
exposure.  No additional evidence was submitted by the 
veteran bearing on the issues on appeal.  

The Board finds that the duty to inform the veteran of the 
elements necessary to submit well-grounded claims for service 
connection for a colon disability and endocrine system 
disability, claimed as residual to ionizing radiation 
exposure, have been fully met.  38 U.S.C.A. §§ 1110, 5103(a), 
5107(a) (West 1991);  See Robinette v. Brown, 8 Vet. App. 69 
(1995);  Beausoleil v. Brown,  8 Vet. App. 459, 465 (1996);  
Epps v. Gober,  9 Vet. App. 341, 344 (1996);  aff'd Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

For the reasons stated, the claims for direct or presumptive 
service connection for a colon disability and endocrine 
system disability, claimed as residual to ionizing radiation 
exposure, are denied.


ORDER

Evidence of well-grounded claims for direct or presumptive 
service connection for a colon disability and endocrine 
system disability, claimed as residual to ionizing radiation 
exposure, not having been submitted, those claims are denied.


REMAND

In June 1988, the Board denied service connection for a 
gastrointestinal disability, a fingernail disorder, prostate 
disability and gallbladder removal, each claimed as residual 
to ionizing radiation exposure.  That decision constituted a 
final appellate determination with respect to those issues. 

In August 1995, the veteran undertook to reopen those claims 
by submitting additional evidence.  His claim was denied on 
the grounds that the additional evidence submitted was not 
both new and material to those issues, and that to justify 
reopening a claim, "there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both old and new, would change the outcome."  That 
language was repeated in the Statement of the Case issued in 
this matter.  

In its decision in  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Court expressly rejected the standard for 
determining whether new and material evidence had been 
submitted, as set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and held that the regulatory standard set forth 
in  38 C.F.R. § 3.156(a) (1998) was the only correct 
standard.  See  Maggitt v. West, 202 F.3d 1370 (Fed.Cir. 
2000); cited in Winters v. Gober, No. 99-1708 (Fed.Cir. July 
26, 2000).

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must be remanded to permit the RO 
to adjudicate the new-and-material claims under  38 C.F.R. 
§ 3.156(a) (1999).   Maggitt, id., Winters, id.  Finally, for 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has recently announced a new three-step 
analysis that VA must perform when a veteran seeks to reopen 
a final decision based on the submission of new evidence.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  The 
three prongs of the new Elkins test are as follows: (1) VA 
must first determine whether the veteran has presented new 
and material evidence under  38 C.F.R. § 3.156(a) (1999) in 
order to have a finally denied claim reopened under  
38 U.S.C.A. § 5108; (2) if new and material evidence has been 
presented, immediately upon reopening the claim, VA must 
decide whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
(3) if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under  38 U.S.C.A. § 5107(a) has been 
fulfilled.  Elkins, id.  If the additional evidence presented 
is not new, the inquiry ends and the claim may not be 
reopened.  Smith (Russell) v. West,  12 Vet. App. 312 (1999).

The RO must readjudicate the veteran's claims in accordance 
with the regulations and case law set forth above, and 
determine whether new and material evidence has been 
submitted to reopen the veteran's claims of service 
connection for a gastrointestinal disability, a fingernail 
disorder, prostate disability and gallbladder removal, each 
claimed as residual to ionizing radiation exposure.  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Quarles v. Derwinski,  3 Vet. App. 129 (1992);  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO must (1) review the record and 
determine whether the veteran has 
presented new and material evidence under  
38 C.F.R. § 3.156(a) (1999) in order to 
have finally denied claims of service 
connection for a gastrointestinal 
disability, a fingernail disorder, 
prostate disability and gallbladder 
removal, each claimed as residual to 
ionizing radiation exposure, reopened 
under  38 U.S.C.A. § 5108; (2) if new and 
material evidence has been presented, 
immediately upon reopening the claim(s), 
the RO must decide whether, based upon 
all the evidence of record in support of 
the claim(s), presuming its credibility, 
the reopened claim(s) is/are well 
grounded pursuant to  38 U.S.C.A. 
§ 5107(a); and (3) if the claim(s) is/are 
well grounded, the RO may then proceed to 
evaluate the merits of the claim(s), but 
only after ensuring that the duty to 
assist under  38 U.S.C.A. § 5107(a) has 
been fulfilled.  If the additional 
evidence presented is not new, the 
inquiry ends and the claim(s) may not be 
reopened.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In addition, the veteran may 
submit medical or other evidence proving 
that the disabilities at issue result of 
exposure to ionizing radiation under the 
provisions of legislation, including 38 
C.F.R. § 3.303(d) (1999), despite the 
fact that the claimed disabilities are 
not potentially radiogenic diseases under  
38 C.F.R. § 3.311 (1999) 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


